                _·,;,
         Case 8:19-mj-00688-DUTY Document 3 Filed 10/28/19 Page 1 of 2 Page ID #:171
       Case 8:19-mj-00688-DUTY *SEALED* Document 1-1 *SEALED* Filed 09/06/19 Page 1 of 43
                           "              Paae ID #:43
    AO 93 (Rev. 12/09) Search and Seizure Warrant (USAO CDCA Rev. 01/2011)



                                              UNITED STATES DISTRICT COURT
                                                                               for the
                                                                                                                        ORIGINAL
                                                                   Central District of California

                            In the Matter of the Search of                         )
                        (Briefly describe the property to be searched              )
                         or identify the person by name and address)               ) Case No.    8:19-MJ-00688
            22 Cantara, Foothill Ranch, California 92610                           )
                                                                                   )
                                                                                   )

                                                     SEARCH AND SEIZURE WARRANT
    To:       Any authorized law enforcement officer

             An application by a federal law enforcement officer or an attorney for the government requests the search
    of the following person or property located in the         Central           District of           California
    (identify the person or describe· the property to be searched and give its location):
          See Attachment A

              The person or property to be searched, described above, is believed to conceal (identify the person or describe the
    property to be seized):
          See Attachment B


            I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
    property.

              YOU ARE COMMANDED to execute this warrant on or before                                 14 days from the date of its issuance
                                                                                                                 (not to exceed 14 days)
           ~ in the daytime 6:00 a.m. to 10 p.m.                        0 at any time in the day or night as I find reasonable cause has been
                                                                          established.

             Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
    taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
    place where the property was taken.
            The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
    inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
    on duty at the time of the return through a filing with the Clerk's Office.
                                          (name)

          0 I find that immediate notification may have an adverse result listed in 18 U. .C. § 2705 (except for delay
    of trial), and a~thorize the officer executing this warrant to delay notice to thr.pers who, or whose property, will be
    searched or seized (check the appropriate box) 0 for _ _ _ _ days (not to exce 30
                                                               0 until, the facts justifying, the a r specific date of


    Date and time issued                   II
                                        qf6fJfJ /l             1 '/ 0LJ
                                                                     ,
                                                                        ,/L~~~=-~~r=::::~---4-~=---

    City and state:            Santa Ana, California                                     Hon. Douglas F. McCo
                                                                                                          Printed name and title



AUSA J. Waier (213) 393-7869
Case 8:19-mj-00688-DUTY Document 3 Filed 10/28/19 Page 2 of 2 Page ID #:172
